Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/27/2021 and 8/31/2021 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al. (US 9,930,444) (hereinafter Stanley) in view of Nakagawa (US 4,663,869).
Re claim 1: Stanley teaches an electronic device comprising: a housing (104, see fig. 1 and 11C) including a first surface (top surface 104, fig. 1), a second surface (bottom surface fig. 1)configured to face the first surface, and a third surface (side surface of 104, fig. 1) configured to surround an interior space (space between top and bottom surface of 104, fig. 11C) between the first surface and the second surface (see fig. 11C); a support member (bottom feet 230, fig. 
However, Stanley fails to teach a first reflective surface configured to face away from the first light-transmitting surface; a second window disposed between the first window and the first surface, the second window including a second light-transmitting surface configured to face toward the first surface and a second reflective surface configured to face away from the second light-transmitting surface; the light diffusion member disposed between the light source module and the first reflective surface, wherein the first window includes a light-transmitting area formed in at least part of the first reflective surface to transmit light diffused by the light diffusion member.  
Nakagawa teaches a first window (16, 18, fig. 2) and a diffuser (14, fig. 1), the first window including a first light-transmitting surface (16, fig. 2) configured to face toward the first surface and a first reflective surface (light reflective coating 24, fig. 2) configured to face away from the first light-transmitting surface (16); a second window (20, 22, fig. 2) is disposed between the first window (16, 24) and the first surface (visible surface of the layer 22), the second window including a second light-transmitting surface (22) configured to face toward the first surface (see fig. 2) and a second reflective surface (light reflective metal coating 20, fig. 2) 
Therefore, in view of Nakagawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first window of  Stanley by adding a first reflective surface configured to face away from the first light-transmitting surface and add a second window disposed between the first window and the first surface, the second window including a second light-transmitting surface configured to face toward the first surface and a second reflective surface configured to face away from the second light-transmitting surface; the light diffusion member disposed between the light source module and the first reflective surface, wherein the first window includes a light-transmitting area formed in at least part of the first reflective surface to transmit light diffused by the light diffusion member, in order to provide a three dimensional lighting effect. 

Re claim 2: Stanley fails to teach the second light-transmitting surface forms the first surface of the housing.  
Nakagawa teaches a second light-transmitting surface (22, fig. 2) forms the first surface (surface of 16) of the housing.
Therefore, in view of Nakagawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second window disposed between the first window and the first surface where the second light-transmitting surface forms the first surface of the housing, in order to provide a three dimensional lighting effect.


Nakagawa teaches the first light-transmitting surface (16, fig. 2) and the second light-transmitting surface (22, fig. 2) are disposed to face in a first direction (left direction, fig. 2), and the first reflective surface (24, fig. 2) and the second reflective surface (22, fig. 2) are disposed to face in a second direction (right direction, fig. 2) opposite to the first direction.  
Therefore, in view of Nakagawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add second window disposed between the first window and the first surface where the first light-transmitting surface and the second light-transmitting surface are disposed to face in a first direction, and the first reflective surface and the second reflective surface are disposed to face in a second direction opposite to the first direction, in order to provide a three dimensional lighting effect.

Re claim 4: Stanley fails to teach the second reflective surface is supported by the first light-transmitting surface.  
Nakagawa teaches the second reflective surface (20, fig. 2) is supported by the first light-transmitting surface (18, fig. 2).
Therefore, in view of Nakagawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add second window disposed between the first window and the first surface where the second reflective surface is supported by the first light-transmitting surface, in order to provide a three dimensional lighting effect.

However, Stanley fails to teach the first reflective surface is disposed on the light diffusion member, and the one or more light-emitting elements at least partially aligned with the light-transmitting area formed in the first reflective surface.
Nakagawa teaches the first reflective surface (24, fig. 2) and the light diffusion member (14, fig. 1), and the light transmitting area (26, fig. 2) formed in the first reflective surface (24).
Therefore, in view of Nakagawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first window of Stanley by adding a first reflective surface where the first reflective surface is disposed on the light diffusion member and the one or more light-emitting elements are at least partially aligned with the light-transmitting area formed in the first reflective surface, in order to provide a three dimensional lighting effect.

Re claim 6: Stanley teaches the light diffusion member (1523, fig. 15) is spaced apart from the light source module (1510, fig. 15) at a predetermined interval (see fig. 16B).  

Re claim 7: Stanley teaches the housing (104, fig. 1) further includes an inner bracket (1122, fig. 11C) on which the light source module (1510) is disposed, and wherein the light diffusion member (1523, fig. 15) includes a first portion (portion above 1523, fig. 15) on which the first window (1542) is disposed and a second portion (see figs. 15 and 16B) extending from the first portion to the inner bracket (1122) to space the first portion apart from the light source module (1510) at a predetermined interval (see figs. 15 and 16B).


Re claim 9: Stanley fails to teach the first surface of the housing (top surface of 104, fig. 11C) has, on at least part thereof, a recess (recess supporting 110, fig. 11C) in which the light source module (1510, fig. 15), the light diffusion member (1523, fig. 15), and the first window (1542, fig. 15) are disposed.
 However, Stanley fails to teach at least part of the second window is supported on a portion around the recess.
Nakagawa teaches the second window (20, 22, fig. 2).
Therefore, in view of Nakagawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second window where at least part of the second window is supported on a portion around the recess, in order to provide a three dimensional lighting effect.

Re claim 10: Stanley teaches the second window includes a display area (area corresponding to 1523, fig. 15) corresponding to the recess (see fig. 11) and a touch area (area corresponding to touch PCB 1514, fig. 15) supported by the portion around the recess (see fig. 11), and wherein the electronic device further comprises a touch screen panel (1514, fig. 15) disposed between the touch area and the portion around the recess so as to correspond to the touch area (see fig. 11C and 15).  


Re claim 12: Stanley teaches a button shape (circular shape of 1514, fig. 15) related to the operation of the electronic device that the touch button controls is displayed on the display area (see Col. 16 lines 43-55).  

Re claim 15: Stanley teaches the housing (104, fig. 1) further includes an inner bracket (15, 1520, 1502, fig. 15), wherein the inner bracket (1520) includes a recess portion (recess in 1520) in which the light source module (1510, fig. 15), the light diffusion member (1523, fig. 15), and the first window (1542, fig. 15) are disposed and a peripheral portion (portion corresponding to ring 1522, fig. 15) configured to surround the recess portion and coupled to an inner surface of the housing (see fig. 8).
However, Stanley fails to teach part of the second window covers the recess portion, and the remaining part is supported by the peripheral portion.  
Nakagawa teaches the second window (20, 22, fig. 2).
Therefore, in view of Nakagawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second window where part of the second window covers the recess portion, and the remaining part is supported by the peripheral portion, in order to provide a three dimensional lighting effect.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the electronic device of claim 11,  the touch button includes a first touch button and a second touch button, and wherein a second light-transmitting area and a third light-transmitting area are displayed on the second reflective surface included in the second window, wherein the second light-transmitting area is adjacent to the first touch button and has a button shape related to operation of the electronic device that the first touch button controls, and the third light-transmitting area is adjacent to the second touch button and has a button shape related to operation of the electronic device that the second touch button controls with respect to claim 13 as specifically called for in the claimed combinations.
Claim 14 is allowable since it is dependent upon claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mata Magana et al. (US 2020/0304914), Lemons et al. (US 2019/0394547), and Chamberlin et al. (US 2016/0345086) disclose a similar electronic device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875